Seevers, J.
1. Contract: undue influence: relations of trust: setting aside. I. We have read the evidence with great care, and fail to find any which tends to show that the defendant obtained the. conveyance, by undue influence, or that he made any fraudulent representations whatever, and thereby obtained such conveyance. The evidence fails to show that the defendant even asked foi; such conveyance, or that it was made in consequence of any representations made by him. On the contrary, the evidence shows that the plaintiff and her husband executed it on their own motion; and, if the fact is otherwise, the plaintiff has wholly failed to introduce any evidence so showing. It will be conceded that the rule is that when persons who sustain relations of trust and confidence enter into a contract, and the stronger obtains an advantage over the weaker rnincl, the same will be set aside, unless the beneficiary shows the contract to have been fairly obtained. Spargur v. Hall, 62 Iowa, 198. But there must be something done by the stronger to influence the weaker mind. If the former is passive, it cannot be said that there is either undue influence or fraud. Now, in the present case, we assert with confidence that the evidence fails to show that the defendant did anything to obtain the conveyance, unless it was his agreement to execute the lease for life, and this he did, and his promise to provide and care for the plaintiff and her husband. As to the latter, as we read the evidence, the defendant simply agreed to the proposition as made by the plaintiff and her husband. They fixed the terms and conditions of the contract upon which the conveyance was made. The defendant did not even make a suggestion in relation thereto! It is impossible, therefore, to say that the conveyance was obtained fraudulently, or by *580undue influence, or that the contract was not entered into by the defendant in good faith. . i
2. Conveyance; consideration: parol to vary writing. 3. -: -: what constitutes. II. It is said there was no consideration for the conveyance. The only consideration named in the conveyance is one dollar. This, it will be conceded, is only nomi-i nal. That parol evidence- is admissible to show , , , that the consideration named in a conveyance is other or different will be conceded; but a very different question is presented when it is proposed to show by parol that there was no consideration whatever, for the purpose of renderering the conveyance invalid. In the absence of fraud, we think the authorities are substantially in accord that such evidence is not admissible. But, in addition to this, the defendant agreed to provide, care for and maintain, or rather perform certain services for, the plaintiff and her husband during their lives, and during the life of the survivor. If the value of the real estate has been shown, we have overlooked such evidence. We cannot say, therefore, that the consideration is inadequate, —njuch less that there was none. It must not be forgotten that the plaintiff has a lease on the
premises for arid during her natural life. That the matters above stated constitute a sufficient consideration has been held in Johnson v. Johnson, 52 Iowa, 586 ; Mercer v. Mercer, 29 Iowa, 557.
4. —:—: condition subsequent: partial performance: setting aside. III. The evidence is conflicting as to whether the defendant in good faith did what he • agreed to do. It is not entirely certain that he did not substantially do so- As to this we-feel uncertain. Buthisagreement must be regarded as a condition subsequent; and, as the conveyance has been fully executed and delivered, the rule is that it will not be set aside when, at least, there has been partial performance, and the parties cannot be placed in the same position they were in at the time the conveyance was made. That there was such performance the evidence clearly shows, and that what was done was accepted as such clearly appears. There is no evidence which *581tends to show that the conveyance was made to the defendant in trust.
We are of the opinion that the decree of the district court must be Affirmed.